Citation Nr: 0740909	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-11 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that granted the veteran's claim of 
entitlement to service connection for PTSD with an evaluation 
of 30 percent.  The veteran perfected a timely appeal of this 
determination to the Board.  The matter has since been 
transferred to the RO in Newark, New Jersey.

In a February 2005 rating decision, the RO increased the 
veteran's disability rating from 30 to 50 percent.  However, 
the veteran continued with the appeal of his rating.

This matter was before the Board in January 2007 and was then 
remanded for further development.


FINDINGS OF FACT

1. The veteran's PTSD has essentially been productive of 
symptoms such as nightmares, depression, intrusive thoughts, 
anxiety, irritability, anger, emotional numbing, survivor 
guilt, hyperstartle response, and social withdrawal.

2. The veteran's PTSD has not been productive of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, October 2003 
and January 2007 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to an increased rating, 
and the division of responsibility between the veteran and VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in January 2007.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran in July 
2007.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in January 2007.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, a VA 
examination, letters from the veteran's private counselor, 
private medical treatment records, and written statements 
from the veteran.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Increased Initial Rating

The veteran argues that he is entitled to an initial 
disability rating in excess of 50 percent for PTSD.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

The veteran's psychiatric disability is evaluated under 
Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, 
the following applies:

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

In the instant case, the earliest medical evidence of record 
is a March 2002 VA outpatient assessment, which indicates 
that the veteran complained of increased combat related 
dreams since the September, 11 attacks, and that he was 
married with four adult children, had worked as a finance 
manager, had no suicidal ideation, and reported difficulty 
sleeping and episodes of dissociation lasting several hours.

The veteran underwent a VA outpatient emotional and 
behavioral assessment in October 2002.  At that time, the 
following was noted: the veteran reported chronic nightmares, 
recurrent depression, intrusive thoughts, flashbacks, 
anxiety, explosive anger, emotional numbing, survivor guilt, 
hyperstartle response, hypervigilance, and social withdrawal; 
the veteran met the criteria for moderate to severe PTSD; the 
veteran denied suicidal ideation or intent at the time; and 
the veteran had a supportive family network and creative 
outlets.

On December 2003 VA outpatient psychiatric examination, the 
veteran reported recurrent depression, nightmare, intrusive 
thoughts, flashbacks, anxiety, explosive anger, emotional 
numbing, survivor guilt, hyperstartle response, 
hypervigilance, and social withdrawal.  On mental status 
examination, the following was noted: the veteran was well-
groomed, alert and oriented times three, calm, and 
cooperative; he maintained good eye contact; mood was 
depressed; affect was approximate, congruent with a mood; 
speech was clear, logical and goal-directed; he denied 
suicidal or homicidal ideations, plan or intent at the 
present time; no audio or visual hallucinations reported; no 
delusions elicited; and insight and judgment were fair.

The veteran was afforded a VA examination in December 2003.  
It was noted that the veteran had worked in finance but lost 
his job in downsizing and was looking for another job, that 
he reported poor sleep, nightmares and bad dreams, 
hypervigilance and starling at loud noses, and that he had 
been married for 30 years and his relationship with his wife 
was not good, but with his children was good.  On mental 
status examination, the following was noted: the veteran was 
dressed causally; he was cooperative; mood was neutral; 
affect was appropriate; speech was normal; there were no 
appreciable problems; thought process and thought content 
were normal; there was no suicidal or homicidal ideation; he 
was oriented to person, place, and time; insight and judgment 
were fair; and impulse control was fair.  It was noted that 
the veteran had some friends in the fitness center that he 
visited, that he was able to work, and that he appeared to 
have a supportive social network.  The veteran was diagnosed 
as having PTSD, and was noted to have mild-to moderate 
symptoms.  It was also noted that his disorder did not 
prevent him from getting employment, and he was given a 
global assessment of functioning (GAF) score of 65.

A June 2004 VA outpatient note indicates that he veteran 
reported the following: feeling worse for the past two or 
three weeks; becoming enraged and destroying things in the 
house; having passing suicidal ideation over the past five 
months; thoughts were increasing a couple of times weekly; he 
was more forgetful, and he would be driving his car and not 
realized how he arrived at a place; he had panic attacks; and 
he forgot to eat and was unable to sleep.  The veteran was 
noted to have fair eye contact, affect appropriate for 
depressed mood, and to be casually dressed and groomed.  On 
psychiatric evaluation, the following was noted: the veteran 
stated that he felt more depressed, had no sexual desire, and 
sometimes had passing suicidal thoughts without any plans, 
last time three days ago; he reported that he still had 
nightmares, intrusive thoughts, flashbacks, anxiety, and 
social withdrawal; the veteran was well-groomed, alert and 
oriented times three, calm, cooperative and maintained good 
eye contact; mood was mildly depressed; affect was 
appropriate, congruent with mood; speech was clear, logical, 
and goal-directed; the veteran denied suicidal or homicidal 
ideations or plan or intents at present time, no audiovisual 
hallucinations were reported, no delusions elicited, and 
insight and judgment were fair.

July 2004 VA outpatient examination, the following was noted: 
the veteran did not have any suicidal thoughts but felt 
anxious, angry and aggressive; he had nightmares, intrusive 
thoughts, and flashbacks; he was well-groomed, alert and 
oriented times three, calm, cooperative and maintained good 
eye contact; mood was mildly depressed; affect was 
appropriate, congruent with mood; speech was clear, logical, 
and goal-directed; he denied suicidal or homicidal ideations 
or plan or intent at present time; no audiovisual 
hallucinations were reported; no delusions elicited; and 
insight and judgment were fair.  The veteran was diagnosed as 
having PTSD with depression.

In a September 2004 mental health outpatient note, a VA 
psychiatrist indicated that the veteran's GAF score was 62.

On December 2004 VA outpatient mental health note, the 
following was noted: the veteran had been more depressed with 
feelings of hopelessness and anhedonia; he denied suicidal 
intent or plan; at times he had fleeting thoughts of driving 
a car into a pole or off the road; in the last two months he 
had irritability, including a verbal outburst which had 
strained his marriage of 32 years; he had been unable to work 
for the last four years due to episodic irritability with 
coworkers an management, but he enjoyed volunteering as clown 
for children in hospitals, but recently he had had no desire 
to do so due to loss of interest; he had service-related 
nightmares; and intrusive thoughts were still evident.  The 
veteran was given a GAF score of 40.

On January 2005 VA psychosocial assessment, the following was 
noted: no diagnosis of severe and persistent mental illness; 
no severe functional impairment present; the veteran 
complained of PTSD symptoms of depression, poor sleep, 
nightmares, anger, intrusive thoughts, flashbacks, 
hypervigilance/startle response, and survivor guilt; his 
depression level was severe; he denied suicidal ideation or 
intent; affect and mood were appropriate; thought process and 
cognitive functioning were intact; he was alert and oriented 
times three; he denied any suicidal or homicidal ideations 
and audiovisual hallucinations; he was not delusional; mood 
was calm; affect was appropriate; speech was clear and goal-
oriented; and insight and judgment were good.

The veteran submitted a letter dated in March 2005 from the 
veteran's private counselor, S.C.  The letter indicated that, 
based on information and observation from individual and 
group psychotherapy sessions, the veteran's symptoms were 
compatible with a diagnosis of PTSD and a GAF score of 50.  
It also indicated that the veteran's PTSD characteristics 
were as follows: recurrent and intrusive distressing 
recollections of the event, including images, thoughts, or 
perceptions; recurrent distressing dreams of the event; 
feeling as if the traumatic event were recurring; intense 
psychological distress at exposure to internal or external 
cues that symbolize or resemble an aspect of traumatic event; 
efforts to avoid thoughts, feelings or conversations 
associated with the trauma; markedly diminished interest or 
participation in significant activities; feeling of 
detachment or estrangement from others; restricted range of 
affect; sense of foreshortened future; difficulty falling or 
staying asleep; irritability or outburst of anger; difficulty 
concentrating; hypervigilance; and exaggerated startle 
response.  The following was also noted: the veteran could 
not present to upper management and peers, he stuttered and 
could not get the words out and forgot what he was talking 
about; he socially isolated, had few friends, and locked 
himself in his bedroom for up to five days; he did not 
control his temper, and was very loud when fighting with his 
wife and son; he picked his 25-year old son up and threw him 
across the room; he had obsessive rituals, everything had to 
be in its place, clothes were in the closet by colors, he had 
a house full of clutter he could not get rid of; he got very 
irritable be when driving and at times could not remember 
where he was going or what he was doing; he had difficulty 
adapting to stressful circumstances such as shopping, 
driving, and interacting with people; he suffered from panic 
attacks a couple times a week, thinking he was going to die 
and sometimes wishing he would; and he was depressed and said 
that he had no joy and more bad days than good, and he kept 
everything inside.

On July 2005 VA mental outpatient note indicates that he 
veteran still had significant anxiety and sleep disruption.

August 2005 VA metal health note indicates that depressive 
and anxiety symptoms had been diminished, and the veteran was 
given a GAF of 55.

A March 2006 VA mental health note indicates that the veteran 
still had difficulty falling asleep, daytime irritability was 
still problematic, he was hearing voices of soldiers being 
wounded or civilians, especially when it was twilight sleep, 
his mood was dysphoric, he denied suicidal ideation, and his 
GAF score as noted to be 40.

The veteran also submitted a letter from S.C. dated in April 
2006, which was essentially the same letter as the March 2005 
letter, with the following exceptions: the veteran's GAF was 
noted to be 35; it was noted thathe veteran had not been 
employed since 2001; and it was noted that the veteran heard 
voices.

A December 2006 VA mental health note indicates that the 
veteran had reduced irritability and argumentativeness and 
diminished nightmares, that he is mood had been euthymic, 
that he still had social anxiety and preferred not to 
accompany his wife to shop, and that he continued to attend 
woodshop several times a week, which afforded him the 
opportunity to interact socially.  The veteran was given a 
GAF score of 50.

A May 2007 VA mental health suicide risk assessment indicated 
the following: the veteran displayed evidence of passive and 
active ideation; he had made no previous attempts; he had a 
minimal indication of impulsivity; he endorsed psychic 
anxiety, panic symptoms, and insomnia, but did not express 
hopelessness or demoralization, and did not have evidence of 
obsessionality or endorse hallucinations.  It was noted that 
there were current acute risk factors, and it was the 
clinician's opinion that the veteran presented limited 
baseline risk factors.

A June 2007 VA mental health note indicates that the veteran 
felt that his mood had been less depressed and nightmares not 
as frequent, that he spent time on chores and projects around 
the house, and that his GAF sore was 50.

After reviewing the record, the Board finds that the 
veteran's PTSD does not more closely approximate the criteria 
for a 70 percent disability rating under DC 9411 than those 
for a 50 percent disability rating.  The record does not 
reflect PTSD with occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

First, the medical evidence does not reflect obsessional 
rituals which interfere with routine activities.  The Board 
notes the March 2005 and April 2006 letters from S.C. stating 
that the veteran had obsessive rituals, in that everything 
had to be in its place, clothes were in the closet by colors, 
and he had a house full of clutter.  However, although the 
veteran may indeed engage in some obsessive behavior, the 
Board does not find this to be evidence of any obsessional 
rituals of the kind that interfere with routine activities.  
The evidence does not reflect that the veteran has had 
difficulties completing everyday routine activities, and no 
obsessional rituals have been observed on any of the 
veteran's examinations of record.

Second, the record does not reflect near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  While the record reflects 
depression and complaints of panic attacks by the veteran, 
the most often such panic attacks were noted to have occurred 
were a few times a week.  The Board notes that depression, 
anxiety, and panic attacks more frequently than once a week 
are all symptoms listed in the criteria for 30 percent and 50 
percent ratings under DC 9411.  In this case, depression and 
panic have not been noted to be near-continuous in any way 
affecting the veteran's ability to function independently, 
appropriately and effectively, and the record reflects both 
independent functioning by the veteran and appropriate 
behavior consistently noted on medical examination.

Third, the medical record does not reflect speech 
intermittently illogical, obscure, or irrelevant, spatial 
disorientation, or neglect of appearance and hygiene.  The 
veteran has consistently been noted to be well-groomed, alert 
and oriented times three, and to have normal, clear, logical 
and goal-oriented speech.

Fourth, the record does not reflect impaired impulse control, 
such as unprovoked irritability with periods of violence.  
The Board notes that the veteran has reported feelings of 
anger, irritability and aggression on medical examination.  
The Board also notes the letters of S.C., which reported that 
the veteran was very loud when fighting with his wife and son 
and that he picked up his 25 year old son and threw him 
across the room.  However, the Board does not find the 
veteran's PTSD to be productive of impaired impulse control 
resulting in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The record generally 
reflects that, while the veteran may have feelings of anger 
or irritability, his impulses have been generally well-
controlled, and there has not been any degree impaired 
impulse control on the level of unprovoked irritability with 
periods of violence.

Fifth, the record does not reflect an inability to establish 
and maintain effective relationships.  The record reflects 
that the veteran has been able to engage in some degree of 
social interaction, and that he has maintained at least some 
close relationships with his wife and his children.  Also, it 
has been noted in the medical record that the veteran has a 
supportive social and family network.  The Board recognizes 
that, due to the veteran's PTSD, there might be difficulty in 
establishing and maintaining effective relationships.  
However, difficulty in establishing and maintaining effective 
relationships is a symptom that more closely approximates the 
criteria for a rating of 50 percent than those for a rating 
of 70 percent under DC 9411.

Finally, with respect to suicidal ideation, the veteran was 
specifically found not to have had suicidal ideation at the 
following points in the medical evidence: March 2002 VA 
outpatient note; October 2002 VA outpatient note; December 
2003 VA outpatient psychiatric examination; VA examination in 
December 2003; June 2004 VA outpatient note; January 2005 VA 
psychosocial assessment; December 2004 VA note; and March 
2006 VA mental health note.  The Board notes the May 2007 VA 
mental health note suicide risk assessment, which indicated 
the following: the veteran displayed evidence of passive and 
active ideation; he had made no previous attempts; he had a 
minimal indication of impulsivity; the veteran endorsed 
psychic anxiety, panic symptoms, and insomnia, but did not 
express hopelessness or demoralization, have evidence of 
obsessionality, endorse hallucinations; and there were 
current acute risk factors, and it was the clinician's 
opinion that the veteran presented limited baseline risk 
factors.  The Board also notes that the veteran has, at 
times, reported passing suicidal thoughts without any plans.  
However, a review of the entire record does not reflect a 
PTSD condition whereby suicidal ideation or any symptom or 
symptoms approximating suicidal ideation has caused 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.

The Board notes the various GAF scores of record, ranging 
from 65 on VA examination in December 2003 to 35 in the 
letter from S.C. dated in April 2006.  GAF scores ranging 
between 61 and 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130; The American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).

With respect to the symptoms indicated in these GAF scores, 
the Board notes that impairment in reality testing or 
communication, such as speech at times illogical, obscure, or 
irrelevant, is not reflected in the record.  Likewise, the 
record does not reflect major impairment in areas such as 
work, family relations, judgment, thinking, or mood, such 
that the veteran avoids friends, neglects his family, or is 
unable to work.  Nor does the record reflect such serious 
symptoms as suicidal ideation, severe obsessional rituals, or 
frequent shoplifting, or any impairment in social or 
occupational functioning as serious as having no friends or 
being unable to keep a job.

The record does reflect symptoms such as flat affect and 
occasional panic attacks, as well as moderate difficulty in 
social and occupational, functioning, such as having few 
friends and conflict with peers or co- workers.  However, the 
Board finds that such symptoms are consistent with a 50 
percent rating under DC 9411 and do not, without more severe 
symptomatology, approximate the criteria for a 70 percent 
rating.

In short, the record reflects that the veteran's PTSD has 
essentially been productive of symptoms such as nightmares, 
depression, intrusive thoughts, anxiety, irritability, anger, 
emotional numbing, survivor guilt, hyperstartle response, and 
social withdrawal, and that these symptoms are consistent 
with the veteran's current rating of 50 percent under DC 
9411.  However, the Board does not find symptoms of the level 
of severity indicated by the criteria for a 70 percent rating 
under DC 9411.  Thus, the Board finds that the veteran's PTSD 
more closely approximates the criteria for a 50 percent 
rating than those for a 70 percent rating under DC 9411.  
Accordingly an initial disability rating in excess of 50 
percent for PTSD is not warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


